EXHIBIT 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-97327 and No. 333-185239 on Forms S-8of Premier Financial Bancorp, Inc.of our report dated March 13, 2014 relating tothe consolidated financial statements and effectiveness of internal control over financial reporting appearing in this Annual ReportonForm 10-K for the year ended December 31, 2013. /s/ Crowe Horwath LLP Crowe Horwath LLP Brentwood, Tennessee March 13, 2014
